DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 9 and 11 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eklund et al. (US 2016/0153932 A1; “Eklund”).
Regarding claims 1 – 3, Eklund teaches a sensor structure (figures 3 – 7;¶¶27 – 84) in electrical communication with a controller (e.g., with medical diagnostic devices (point-of-care 
a semiconductor device structure comprising a bipolar junction transistor (BJT) including an emitter region (emitter region 145), a base region (p-region 125; the drain-drift region of the MOSFET is part of the base region of the BJT within the semiconductor substrate; ¶30), and a collector region (n-band region 120) arranged either in a lateral orientation or vertical orientation (¶¶59 and 64);
a reservoir (sample vessel 160) containing a liquid sample (e.g., an electrolyte 161); and
a sensing metallic film (e.g., metal layer 163 and sandwiched metal layers 165) formed in direct contact with the reservoir (160) and the semiconductor device (e.g., via the gate electrode 156; ¶73; figure 3),
wherein the sensing metallic film (metal layer 163; ¶72) provides a sensing surface capable of measuring change in charge density in proximity to the sensing metallic film, which can be correlated to a concentration of molecules of the liquid sample contained within the reservoir (160).
Regarding claim 4, Eklund anticipates the sensor of claim 3, wherein a first dielectric spacer is formed on an interface between the emitter region and the base region to electrically isolate the emitter region from the collector region (¶¶32 – 41 and 66 – 72; claims 12 and 18).
Regarding claim 5, Eklund anticipates the sensor of claim 4, wherein a second dielectric spacer is formed on an interface between the base region and the collector region to electrically isolate the emitter region from the collector region (¶¶32 – 41 and 66 – 72; claims 12 and 18).
Regarding claim 6, Eklund teaches wherein the semiconductor device is a field effect transistor (FET) (e.g., MOSFET;¶57).
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 8, Eklund teaches wherein the liquid sample (e.g., an electrolyte 161) is within a Debye length from the sensing metallic film (e.g., metal layer 163 or sandwiched metal layers 165).

Regarding claim 11, Eklund teaches a sensor structure (figures 3 – 7;¶¶27 – 84) in electrical communication with a controller (e.g., with medical diagnostic devices (point-of-care applications), and food and chemical process monitoring devices; ¶¶43 and 56), the sensor structure comprising:
a reservoir (sample vessel 160) containing a liquid sample (e.g., an electrolyte 161); and
a sensing metallic film (e.g., metal layer 163 and sandwiched metal layers 165) formed in direct contact with the reservoir (160) and the semiconductor device (e.g., via the gate electrode 156; ¶73; figure 3),
wherein the sensing metallic film (metal layer 163; ¶72) provides a sensing surface capable of measuring change in charge density in proximity to the sensing metallic film.
Regarding claim 12, the sensing metallic film (metal layer 163; ¶72) provides a sensing surface capable of measuring change in charge density in proximity to the sensing metallic film, which can be correlated to a concentration of molecules of the liquid sample contained within the reservoir (160).
Regarding claims 13 – 15, the sensor includes a semiconductor device structure comprising a bipolar junction transistor (BJT) including an emitter region (emitter region 145), a base region (p-region 125; the drain-drift region of the MOSFET is part of the base region of the BJT within the semiconductor substrate;¶30), and a collector region (n-band region 120) arranged either in a lateral orientation or vertical orientation (¶¶59 and 64);

Regarding claim 17, Eklund anticipates the sensor of claim 16, wherein a second dielectric spacer is formed on an interface between the base region and the collector region to electrically isolate the emitter region from the collector region (¶¶32 – 41 and 66 – 72; claims 12 and 18).
Regarding claim 18, Eklund teaches wherein the semiconductor device is a field effect transistor (FET) (e.g., MOSFET;¶57).
Regarding claim 19, the recitation that the concentration of molecules are simultaneously measured by the semiconductor device and a surface plasmon resonance (SPR) detector is considered a statement of intended use or manner of operation, and is not given patentable weight to the apparatus claim. Claim 19 does not positively recite that the surface plasmon resonance (SPR) detector is structurally part of the sensor apparatus structure, but merely used with the sensor to perform the measurement operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 20, Eklund teaches wherein the liquid sample (e.g., an electrolyte 161) is within a Debye length from the sensing metallic film (e.g., metal layer 163 or sandwiched metal layers 165).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al. (US 2016/0153932 A1; “Eklund”) in view of  Javey et al. (US 2017/0146483 A1; “Javey”).
Regarding claim 10, Eklund does not specifically teach the sensor of claim 1, wherein the sensing metallic film has a thickness of about 50 nm or less.
Javey teaches a related sensor apparatus comprising a metallic thin film of from approximately 2 nm to 10 nm (¶38). The recited thickness range is typical for this type of sensor. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide for the disclosed sensor wherein the sensing metallic film has a thickness of about 50 nm or less. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796